Citation Nr: 1002369	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for neuropathy of the bilateral lower 
extremities, to include as due to herbicide exposure and as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1968; including service in Vietnam from April 1967 to March 
1968.

In May 2009, the Veteran testified at a hearing before the 
Board, seated at the RO.  A transcript is of record.  

Of note, in a March 2008 rating decision, the RO granted the 
Veteran's claim for service connection for diabetes mellitus, 
associated with herbicide exposure, evaluating the disorder 
as 20 percent disabling from the date of claim, November 30, 
2007.  Thus, this provides a basis for considering the 
instant claim as potentially being secondary to diabetes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran essentially 
contends that his diagnosed peripheral neuropathy is related 
to exposure to Agent Orange during service in Vietnam.  As 
the Veteran has confirmed military service in Vietnam, he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2009).  

Service connection is presumed for certain specified 
disabilities which manifest in an herbicide-exposed Veteran 
within a defined period of time following such exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2009).  However, 
chronic peripheral neuropathy is not among the specified 
disabilities.  Nevertheless, a Veteran is not barred from 
establishing service connection for non-specified 
disabilities based on proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the present case, the Veteran's service treatment records 
do not include any notation indicating treatment or diagnosis 
for peripheral neuropathy of the bilateral lower extremities.  

In a November 2007 statement, the Veteran recalled that, 
immediately after his March 1968 discharge from service, he 
became employed delivering mail for the Post Office.   
However, he left this position due to pain in his feet.  He 
reported that, during this period of employment, he met with 
Dr. George Asher, M.D.  However, he recalled that, rather 
than diagnosing peripheral neuropathy, Dr. Asher told him 
that his pains were due to his shoes.  At the May 2009 
hearing, the Veteran testified that he sought treatment for 
the disorder two years after service, but that the examiners 
only prescribed pain pills.  (Hearing Transcript, page 3).

Reviewing the medical evidence of record, in a June 2006 
letter, a private examiner, Dr. Moore, reported that the 
Veteran had "no neurological defects, no clubbing, cyanosis, 
or edema."  

In January 2007 VA treatment records, the examiners found 
slowing of conduction velocities at both peroneal and both 
tibial nerves.  The diagnosis was peripheral neuropathy.  

In a June 2007 private treatment record, the Veteran reported 
that he had experienced gradual worsening in sensation, 
increased burning, and increased tingling in his lower 
extremities since exposure to Agent Orange during Vietnam.  
After a physical examination, the examiner, Dr. Gardner, 
diagnosed the Veteran as having peripheral neuropathy type 
symptoms, and nerve pain secondary to chemical exposure.  

In a July 2007 private treatment record, the examiner, Dr. 
Valedon, reported that the Veteran had a forty year history 
of slowly progressive feet sensory disturbances.  In his 
report, Dr. Valedon indicated that he based his findings on a 
history provided by the Veteran and the "invaluable medical 
records available."  However, Dr. Valedon did not indicate 
which medical records he referred to in reaching his 
conclusion.  

In an October 2008 VA medical examination report, a VA 
examiner indicated reviewing the claims file prior to 
authoring his opinion as to whether the Veteran's peripheral 
neuropathy was related to his service-connected diabetes 
mellitus.  Specifically, the examiner noted reviewing the 
service treatment records; Dr. Moore's June 2006 letter; 
records regarding glucose and serum levels from March 1999 to 
June 2007; the January 2007 VA treatment record; Dr. 
Gardner's June 2007 private treatment record; and Dr. 
Valedon's July 2007 private treatment records.  After a 
review of these records, the examiner indicated that the 
Veteran had a history of diabetes mellitus dating to 2005.  
After a physical examination, the examiner diagnosed 
peripheral neuropathy of the bilateral lower extremities.  In 
his conclusion, the examiner stated that the peripheral 
neuropathy was not secondary to diabetes mellitus because 
"symptoms of sensory neuropathy began many decades before a 
diagnosis of diabetes mellitus."

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this 
instance, the Board notes that the June 2007 and July 2007 
private treatment records, containing opinions indicating 
either a lengthy history of peripheral neuropathy or nerve 
pain secondary to chemical exposure, appear to have been 
based entirely upon a history provided by the Veteran as 
neither opinion refers to a previous medical record.  Of 
note, neither examiner reverenced Dr. Moore's June 2006 
letter indicating that the Veteran had no neurological 
defects.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
As such, the Board must conclude that the examiners based 
their histories of the Veteran's symptoms solely upon an 
account provided by the Veteran.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the Board finds that the 
June 2007 and July 2007 examiners' opinions regarding the 
etiology and duration of the Veteran's peripheral neuropathy 
disorder are inadequate as they are unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

As for the October 2008 VA medical examination report, in 
reviewing the objective medic al evidence, the Board finds no 
treatment record prior to January 2007 indicating symptoms of 
peripheral neuropathy.  In fact, as noted above, Dr. Moore's 
June 2006 letter indicated that the Veteran had no 
neurological defects at the time of writing.  As the October 
2008 VA examiner's finding of a decades-long history of 
symptoms of sensory neuropathy is contrary to the factual 
record included in the case file, the Board finds it to be 
inadequate.  Id.  

The October 2008 VA examiner indicated that the Veteran had a 
history of diabetes dating to 2005.  As listed above, the 
first objective medical record in the claims file indicating 
either symptoms of or a diagnosis for peripheral neuropathy 
is from January 2007.  Considering the lack of objective 
evidence in the file indicating a long history of neuropathy, 
the June 2006 letter indicating a lack of neurological 
symptoms, and the recent diagnoses of both peripheral 
neuropathy and diabetes mellitus, the Board believes that the 
October 2008 VA examiner should have provided a more detailed 
rationale for his findings that the Veteran's peripheral 
neuropathy was not related to his diabetes.  As such, the 
AMC/RO should return the claims file to the October 2008 VA 
examiner, if possible, to re-examine the file and more fully 
explain his findings indicating that the Veteran's neuropathy 
symptoms pre-dated the Veteran's diabetes mellitus by many 
decades.  

During the pendency of this appeal, the Veteran has reported 
being treated by physicians, to include Dr. George Asher, 
M.D., for symptoms of neuropathy in the years soon after 
service.  As part of this remand, the AMC/RO should again 
request that the Veteran provide contact information for any 
of his physicians who treated this disorder.  If such 
information is provided, the AMC/RO should take whatever 
reasonable steps are necessary to procure said records.   

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board notes that the Veteran has not been provided with a 
VCAA notification letter that specifically provides the 
elements of a secondary service connection claim.  The 
Veteran also has not been provided a copy of either 38 C.F.R. 
§ 3.310 or amendment to that regulation.  Such a fundamental 
denial of due process (notice of applicable law) must be 
cured.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

In notifying the Veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for peripheral neuropathy, to 
include as secondary to service-connected 
diabetes mellitus, the AMC/RO must include 
a copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

2.  The AMC/RO must contact the Veteran 
and attempt to obtain any private medical 
records that have not been obtained for 
inclusion in the claims file.  

3.  Thereafter, the Veteran's claim file 
should be sent to the examiner who 
performed the October 2008 examination, if 
possible.  If the examiner is not 
available or if a full examination is 
deemed necessary, appropriate arrangements 
should be made.

Following review of the relevant evidence, 
including any procured as a result of this 
remand, the examiner should write a 
summary, indicating his rationale for 
determining that the Veteran had 
experienced neurological symptoms for many 
decades.  

Subsequently, the examiner must address 
the following questions:

a)  Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed peripheral 
neuropathy was caused by any incident 
in service, to include exposure to 
herbicides in Vietnam?  

b)  Is it at least as likely as not (50 
percent or greater probability) that 
any diagnosed peripheral neuropathy was 
caused or aggravated by the Veteran's 
service-connected diabetes mellitus?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

If the Veteran's peripheral neuropathy was 
aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
peripheral neuropathy (e.g., slight, 
moderate) before the onset of aggravation.

4.  Following the completion of the 
requested actions, the AMC/RO should then 
re-adjudicate the Veteran's claim.  If the 
benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


